MEMORANDUM **
Ismael Diaz Hernandez, his wife, Yolanda Orozco Diaz, and their children, Luis Fernando Orozco Diaz and Marcos Ismael Orozco Diaz, citizens and natives of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) orders denying their applications for asylum and withholding of removal. We dismiss the petition for review for lack of jurisdiction.
Petitioners contend the IJ erred in denying their applications for asylum and withholding of removal because they have established a well-founded fear of future persecution in Mexico on the basis of an imputed political opinion. We lack jurisdiction to consider this contention because the petitioners failed to raise it before the BIA and, thus, failed to exhaust their administrative remedies. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir.2004).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
The clerk shall amend the docket to reflect that respondent’s brief filed on July 18, 2005 was served on petitioner on August 19, 2005.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.